11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Tony Dean McCoy,                                * From the 39th District Court
                                                  of Stonewall County,
                                                  Trial Court No. 1772.

Vs. No. 11-14-00099-CR                          * May 31, 2016

The State of Texas,                             * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and McCall, sitting by
                                                  assignment)
                                                  (Bailey, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.